I concur in that part of the opinion which holds than an erroneous rule of law was stated and applied by the Circuit Court in the quoted order, reversing the order of the Civil Court of record granting a new trial, and that said order of reversal also failed to comply with section 4615 C. G. L.; and that these matters show that the Circuit Court did not "proceed in accordance with the essential requirements of the law," thus bringing the case within the scope of review allowable on writ of certiorari. But I do not think we can, on certiorari review the evidence on the trial of the case in the civil Court of record to determine whether the Circuit Court erred in its conclusions as to what that evidence showed. Accepting those conclusions of fact as correct, it still appears that the Circuit Court's order was not in accordance with the essential requirements of the lawful procedure governing such matters. See 11 C. J. 92, 105, 106; McCulley vs. Cunningham, 96 Ala. 583,  11 So.2d 694; Brinson, v. Tharin, 99 Fla. 696, 127 So.2d 313.
ELLIS, J., concurs.